Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 1 of 8 PagelD #: 226

 

_$/ ay —

 

 

 

Wei of. Disrussal foo vtolation_of my “aif ty Face
t ha ait \(eg0d injured paily and We lation of the. ondh i (é) Anndviut

 

 

Th. of dee foc a clumg +0 Aust, there must. bean (gute
pty This_ts_alss Krown, 14 tha latin phiase. Coopur Select.

'Colps b olecti [rerally mtans Phe. body oka Cine. Which wuld Lo fhe
Acctigot , ag in tha. eight 4 face ha} ‘aceusel, The Compnon wealth must
errdico_ a Cot pus Golott UL ovidonca! that a less tha has occubed and evidey
that He lose has _ottuled due to ot asa tesyltof a ctimnal agen.

failure tr establish oar properly show of ta pioper shusluy of 4 Conpis beled

(2. the caps ot 4 mucdee, Hea burved (ematns of BUS2) , SY tHe soley good Cc
a, Guly| lesy of phat t or the person so uyurd in acim, 1S a vial léfion of
Muy ire - exscliny and ‘Oust ditonal (ly socureol sith anrerdoont [ ih.

f! According Ay Uncted states U. (al Prrun. 999 Fad 5WO L Forblishad iy Tall:
Fart formal at (273 US. Lup Lexs 20039) “ Prot thot the Chraval acl.
took place is Symnbtinas Cofeied 4009 the Corpus Celect.

Vet Stony atmad OF bearing At Of Cal lying Of btandss hu weap
has altenly hoon docltted tr wt be actine. See Narth Caroling Sefptere (0
DS2 State Ul. rly

The act of murders A Chimnal accond would be sufficont Goi
baled “i conjuction with the bay of the victim That is both the loss
being tdetified the loss of: life, awd tha Clumnal act of mutaes which
would pruot the necessary pun Lira cline +o exit See (ited sites |
(jucteoy_, LL Mackey foe. the padutton of the dead body gave Ctulal —

 

 
 

Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 2 of 8 PagelD #: 227

denprdtahon of tHe corpus Selec.”

Fhe coucttatonely, oected_pre- een
qveqenl L not ‘onelly Pr
wl tr boop Chive) and bent Cal \\_atms as pros of. idence. aa Tune
annua tole iS Noch, inyated paily of corpus belech nol (Ss ue avi
actual“, ALCUSOL _AS Papuated by Hes! sixth amendment.

“Thole Hele. Had pr attel muct 6& , el ii
As ha gosecuatn has failed 4o_make A_C qu yon ahd (e
gcwted. —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
     

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

etna,

Th otler ict Suptone of acta (tis esertial | fr fae
Ha chara 4o “te whole atteytt as lod tm the clowns “onde again ine.
Taser, “thus Case nuit be dliratsted as a Clie by definition’ aceite
the, Somnsiny Toll et povided | to Me IM, paul, LS “an. Cae Evil [5 iid as
“morally obi “cone e aehauwt. Mth T have dose was ga climmnal act, Gh_
QC [ AC E oc. poorly abjeclonble phous?

Pcthorson |. Newb, 43 US. 4 ! The ce. ie. pee
ph fe tae te nk woth whih he
“a TH Us al a Tas App. B.C. 350. re ag lee Hat
| Fhe eal koi ts an clorox of = Crum, whieh must be iV sone new

alleged antl fel wa lows ; but: herp Have [S and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Was MAL,

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 3 of 8 PagelD #: 228

 

 

 

 

 

~ Unted States Angel 256 Fad Yoo ‘the mere hatkarng of nau Hengh
sutras the rent’ 4 Qngage (A Cinna [conduct aloes not consttite a. clit;
QO Cl is_Commttteol_ou\ 1F the eut| thnker. Lecorms an_euil er.
Plasencia "hyola V. Mukasey. SIE F.3d 738 Crt must.
bth Syme [uel of doprouty OC _§ basenos, SO far Cont faty +o tha imal
[qu that ~ 4 (wes (SQ ty not outTage the (2quicement. of wil Slate
ot mud_has ivy been (ecogniaed byt the United Stotes_ Cutt af Appeals.

Lor +o nwt Grew

M oven V. Mes Jersey 530 us GLE. Chums, Cons tof ack.
that RL aay The elempats ofa Chime 15 no agg egélon out of
whl “he puitsanant proceeds Code yeas — Hectera_\/, ages “Ae 52 F.2d
HS The court found that an wil vita wos necessary fol a Cite

Font _V/ (NS lo E, i Bd é a. As the Ahe states andl ‘ fedutal lL cour pkacw
cited tn dus section _ nde mest Coutts eau Qu et inteit elemant fora
Chime,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unc red States /. Frrwedy _ tn ofduyaly Cases_or CLitnl, the
ad Chatyed fs NM ciselt- Cre minal | Ho wtent +o coma tthe. Perce iS
Lepely netted From the act itelé Ln Mull, the act of Ki ling Weaguds
ote f the | wal | wfeene of the malice plepenge ti lakeny , ~ Hho a
of >t fokng pope , 6 avisthor pours th avunaits Fatande, and % tA sftac
instances. “TR nde Ov” mental design, (fy [n al these. instances prouel by The
ad, and the vitert is Co- extensive wit the at ove... * de present Cas
owes the ac dove by ta fecyed 5 (unoceat Gul 5a in tel.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 4 of 8 PagelD #: 229

 

 

My AClwns Oe inner ancl legal [At foal State ly. Haut. ‘The Carrying

of | R GUN pe SR conctctuaes as offence.
The Choro ley al defi nition of Chime According fo cf ymnon inline. A}

ts Fin the mid_| [9 contaty and. pagans lontl 06 ‘cocked ol utiles.
of ‘inflation of the laws of Gad."

{ccorclng +ty the paophed andl pbs sarge oF Allab, Jus the
Chast frimarly L Eros as fade “ben Yosut of Joshi the Su of Joseph
hs. teaches tot “Hho st bes ne the wich the desive, nit the act.”

 

 

Thus Teaching A igi peel wrth +e lay. a Chime must have Quy
intent , Stwce thor. is Av CI mal actent yor evil [ ute, py ations Ose nol

Chiminal| and this Cag must be dicmssed
am Lucha El forbiberlad

x Lidl EL fe Liberte

. i} tee Moor, lita prisonor of the ingussrtion chins
business as “The. bemocrawy : |

 

 

Me MA

Pood, PV fu [betta
\ AANA ( KX fle LAK Go
4 .

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 5 of 8 PagelD #: 230

§)o0/H —_ Commanveralth \. Lucha El fe Lcefted pe
_ and fu. Mootsh Mila Croat =D

 

 

 

 

 

 

 

 

A doit in se ‘T. of [Ma | ray - exernyton of asec.
Fry State stalideds) 269 § ib (a) 364 § ise m), X78 7, H7$ 003)
et Seg, &t alg, and lack of prthalle OUR. -

 

 

 

 

 

 

 

 

 

 

 

 

 

As stated pretionsly amd continues b-, we Cana t be chamed wt
quy_of tse nllesed Crimes ‘as we ale prstecled uia_the Pn Arnenduen ae
ants be tredted as a miliary onl _thorefee ekeraff pubsuant te ALA ALY
[fe & 194 CC CY cud (d) - gs we ale qnd wee o pai lrtoy Aonces dents

 

 

 

 

1 raul 4 rough to conduct 2 frou CKECse. cud operation in GCCol dance wil
the lass av Customs of vial, we wele unifoimed, ad Shave a Chau of

t

Commansl ) Openly avintdd avd remained pescetel with the staf price.

ALM Gl ch @

_. [Yo § [+4 File Gims - possRSSKON

 

 

 

 

 

 

 

 

 

 

The prowsions of this secon shall not apely 4y_the following Cuernple
i
Oersons and Uses | ona! “oid
. (E)_possession of Fles and shat quas avd ammuattinn thelelor by Aon (BSL
Havelvy in Of though Ap Commoner.
COV parsons in the oniltony of other Service of xy ste
v

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Unted Stites WYunis 994 Ad [0g6 "The cou ct futtec_instudted the ful
That ck cond fad that He a mula ts malty organzcton only iE te
afup hos_a hielachal command shudare ond Conduéls cts opeta lens ia_cucctdou
with the laws and Customs of wor and ct. A moambes howe Un ttal m and Calty

Ars openly.“ Tie court held Hat o fixed eonblem (ecognrzable oct a distance. we

7

 

 

 

 
Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 6 of 8 PagelD #: 231

 

 

te teh fo whethro milctin own fd rmembes ot volunteer had the (ight
avd_( @ pons bilities of viitional otmies .

 

Specifically the district Coutts wnitorm insttudions Five suffiuest. spall
iuctar ngrona\ aa sem thal bear Oo" fhe. Guas CY, S$ ge O&yavag Can vevitton |
(alative to the teetrunt of plesovers of wer, Opened (6 signdfure Aug [2.1%
att YAG), & UST 3312 3328 LIAS U0 ae [bere w_ Gt 7 Gara Ct
Hague Convviticon Vo M6 espe tha lq and Caflors of war an lane, Le ! i (fo
aniet € ch. L, at | 36 Stat 2972, ors-os TS Mo 539 Hien ater ly
Conmantlon Mo, V 1 The Gua (onvertion Sigved by /$? nado... establishes
" hewy a tired and datinctur. signal [- CoG evil at 4 cliSlane " as ore or fhe fe
ngcessely condlfions tit quality tre membas of OQ Aa ha bt ti eit poout as pls (Spurs
of war “Unto Siyael of emblem” ant wttecchansable,

 

(C ) COpamaand : (Punetorm , ) Open Carty of alms 1D Conduct ofeiltous VA
accordance. with the ls and Cysts of war

Yo Lich £0 bc Ldeertaal

A Evet. Moots Novae!

 

 

L, dhe LY“ fag Cae see
i fol “4 “woe F BF ka Fame

 

 

 

 

 

 

 

 

 

 

 

 

 
me rUEETAY
Case 1:21-cv-00306-JSWEPRE Boeuinent t44iAd 64/2807 “Page 7 of 8 PagelD #: 232

| ___alece of ln of cngttiong!

GN xy Quill Con util
—Secull 4 it te eft

   
        
 
  
  
 
 
 

 

 

 

tf a wAWA h ice 0 (SOwey
4° Upon @cteing @ a0CumbtyT — Al ominon -
| realty | has lied on the (o'd oy Stating

has allowed ma ne sca asp fa rid pF Adecal Te

pn tet awd Duy of Hans ‘tad
( gttecs OL number [i if ihe IKLe |
a (2, ' Vos a a ial it

    
     
 
   
   
  

 

 

 

 

me wife m!
Lwat lay

i

 

 

bys cef AS WA tt Cele

fn a altel

 

-boaly # Var sehe uv vill llvwales, fan ley nd tent nly (used to

4 | ; Hey Mel!
Ai} pet Lyfe a ol! wide (biyacker eS sit f

 

 

 

 

       
    
    

 

 

 

 

 

 

  
      

ovzed me Vleet — DDC EGAN
| dh AV conta a a yi (he Aa  uWole \g to 6S fe4h
:f pepie

ft. To AM. Aber ih i unalal e_ fu _(evizis ae ——

 

 
Case 1:21-cv-00306-JJM-PAS Document 18 Filed 08/25/21 Page 8 of 8 PagelD #: 233

My Cait +h Le [AAS vias Tv unt til Pen willy F Nay bak dleprwed. Lam
bout sop re ed af (Ms y(t vvlidmeut (ght, And gymerlirreint ( ightomd mi
cuglik dy" te Ldecty ‘and the Cufialt cf hypriness.. Laine Beng « obate
ey religous cosh bys a Moot ond Twill bel thate by nage th. Cols)
wealthy” £1 0c0.0y Core thousend la a day for dln dy es, nc lag
finGnces 4of (Dh Wis eity phowcall ) oul Tab Ce,

Thue by att ix dy buctagtaph Stifiug - theo Dobe to be thug te ie
bestet a y ability All PCa td lye Aad, he Hyg igplel A Ajnbole bieAl

a am Lucha El pee bbertid
x Tacha El fox Liherkicl.

Ff free | ‘tooth A icitan Nationa | A [Aps| Loin vad ae wid pawpbel

 

 

yf
of the Lise of the Macs Cuic Desai [2 Alen

Myce’ aswell as hay biithers peng plctin weed _ik bunlige
7 7

 

 

 

 

 

 

 

 

 

 

 

 

Cy
? CTH i) /
IZ Peng o eness av) k
KO
“ey Oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 
